DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I, claims 1-10, in the reply filed on 09/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant forgot to elect species in the reply filed on 09/19/2022. During a telephone conversation with Christopher R. Powers, the representative of applicant, on September 19, 2022, a provisional election was made to prosecute the species A. Affirmation of this election must be made by applicant in replying to this Office action. Since claim 10 belongs to the unelected species B, claims 10-15 are withdrawn from further consideration by the examiner, 37. CFR 1.142(b), as being drawn to a non-elected invention. 

Claim Objection 
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, lines 2-3: please amend to remove either “configured” or “embodied”. 
Claim 4: please amend “the probe support” to “the sensor support”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 9, claim 9 first recites “the sensor is an electrochemical sensor, a potentiometric, an amperometric sensor”; and then recites "a sensor or a potentiometric sensor…", "a sensor or an amperometric sensor…", or “a sensor”. It seems the scope of the claim is just that the sensor is "a sensor" since that is one of the limitations listed in the alternative. It's also not clear if the sensor has to be one of "electrochemical, potentiometric, (or) amperometric" and then also has to satisfy one of the four "a sensor" limitations. Therefore, the scope of claim 9 is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR 20000028672 A, English translation). 

Regarding claim 1, Cho teaches a system (a system shown in Fig. 2); the limitation “for measuring a variable of a liquid” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Cho teaches the system as shown in Fig.2 for measuring concentration of mixed liquor suspended solid in a sample liquid (abstract), and the system is configured for performing the intended use. The system comprising:
a sensor (optical sensor 226 having a light source part 212 and a detector 214 shown in Figs. 2-3 (the 2nd paragraph on page 4)) disposed on an end section of an elongated sensor support (see the following annotated Fig.2 in Cho; a sensor support rod 222 as shown in Figs. 2-3; the sensor support rod 222 supports the chamber 210 and has a sensor cable 220 transmitting input and output of the optical sensor therein (abstract; Figs. 2-3; and the 2nd paragraph on page 4)), the sensor configured embodied to measure the variable (the optical sensor 226 is vertically installed in the upper inside of the chamber 210 for measuring the concentration of the MLSS in a sample liquid (abstract and Figs. 2-3));
a containment device (chamber 210 in Figs. 2-3) that is open at a top thereof (see the following annotated Figs.2-3 in Cho, the bottom of the chamber is interpreted as a top labelled as “top” in the annotated Figs.2-3; a chamber in which at least one fine hole is drilled on the top or side and the bottom is open (Line 19 on page 3); therefore, the chamber is open at the “top” thereof), the containment device including:
a bottom section defined by a liquid impermeable retainment basin (the “bottom section” labelled as a red box in the annotated Fig.3 in Cho, and is defined as the section from the edge of the micropores 224 to the bottom of the chamber); 
a top section having a side wall surrounding an interior of the top section (the “top section” labelled as a black box in the annotated Fig.3 in Cho, which is defined as the section from the edge of the micropores 224 to the top of the chamber); and apertures (micropores 224 in Fig.3) extending through the side wall of the top section (See the following annotated Fig.3 in Cho); and
fasteners (see the following annotated Fig.2 in Cho) configured to mount the sensor support in a fixed sensor support position at a measurement site in relation to a fixed device position of the containment device such that the sensor is located inside the retainment basin (see the following annotated Fig.2 in Cho).


    PNG
    media_image1.png
    420
    494
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    375
    476
    media_image2.png
    Greyscale


Regarding claim 2, Cho teaches the system of claim 1, wherein the apertures include at least one of: at least one hole, at least one slot, at least one horizontal slot, at least one vertical slot, and apertures of a grid constituting at least a fraction of the side wall of the top section (the apertures include micropores 224 as shown in Fig.3).

Regarding claim 4, Cho teaches the system of claim 1, wherein:
the containment device is a container, a bucket, a box, a square box or a rectangular box; a volume of an interior of the containment device is larger or equal to 5 liters and/or smaller or equal to 50 liters; the containment device has a cross-sectional area of 0.05 m2 to 0.5 m2; and/or the sensor support is a tube, a pipe or a rod supporting the sensor attached to the sensor support (the sensor support 222 is a rod supporting the sensor attached to the sensor support (Figs. 2-3 and abstract). In the alternative, the containment device is a container (chamber 210)).

Regarding claim 7, Cho teaches the system of claim 1, wherein a height of the top section is larger or equal to a height of the retainment basin (as shown in the above annotated Fig.3 in Cho, the height of the top section is larger than the height of the retainment basin (i.e., the bottom section)).

Regarding claim 8, Cho teaches the system of claim 1, wherein the sensor includes a sensor element, a membrane or an ion-selective membrane adapted to be operated in a wet environment and adapted to be exposed to the liquid during measurement (the optical sensor 226 including a sensor element (a light source 212 and a detector 214), immersed in a sample liquid for measuring the concentration of MLSS in the sample liquid (abstract and Figs. 2-3)).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1 above, and in view of Discenzo (US 20060169033 A1).

Regarding claim 3, Cho teaches the system of claim 1, and does not teach  wherein the apertures are distributed over a height and a circumference of the side wall of the top section.
Discenzo teaches a system that facilitates measurement, analysis, and automatic maintenance of fluid comprises a fluid, and a casing that includes a plurality of apertures is immersed in the fluid. The apertures are opened to permit the fluid to enter the casing and closed to confine a sample of the fluid within the casing. A sensing element within the casing measures at least one parameter of the sample of fluid confined within the casing (abstract). Fig.1 shows the general system 100 includes a casing 102 that can be mounted directly within a fluid flow line, pump, valve, filter, and/or reservoir of fluid. The casing 102 includes aperture(s) 104 that enables fluid 106 to enter a reservoir 108 within such casing 102. Once a significant sample of fluid 106 has entered the casing 102 via the aperture(s) 104, an actuator 110 is provided to facilitate closing the aperture(s) 104 [para. 0040]. Fluid 106 within the reservoir 108 will contact a sensor 112 that comprises one or more sensing elements 114. The sensing elements 114 can measure a plurality of parameters relating to the fluid 106, including but not limited to temperature, pH, TAN, SAN, oxidation/reduction potential, H2O, oxidation levels, conductivity, ferrous contamination, additive state, chemical contaminants, etc. [para. 0041]. Fig.8 shows an exemplary embodiment 800 comprising  two cylinders 802 and 804, respectively, wherein the first cylinder 802 can be rotated with respect to the second cylinder 804. Upon rotating the first cylinder 802, a plurality of aperture(s) 806 are opened, thereby allowing fluid to flow into a reservoir (not shown) within the first cylinder 802. Rotating the first cylinder 802 with respect to the second cylinder 804 again facilitates closing the apertures 806, thus confining a sample of fluid within the first cylinder 802. Sensing elements, fusion components, heating/cooling components, a controller/analyzer, and other components discussed previously can be embedded within the probe tip 800 to facilitate robust measurement, analysis, and/or automatic maintenance of fluid [para. 0069]. The casing 802 in Fig.8 corresponds to the containment device in this instant application. The bottom of the casing 802 is closed. Therefore, Discenzo teaches a containment device (casing 802) that is open at a top thereof (see Fig.8), the containment device including a bottom section defined by a liquid impermeable retainment basin (see the annotated Fig.8 labelled “Bottom”, which is the section below the apertures 806 with a height of HB); a top section having a side wall surrounding an interior of the top section (see the annotated Fig.8 labelled “Top” with a height of HT); and apertures (apertures 806) extending through the side wall of the top section wherein the apertures are distributed over a height and a circumference of the side wall of the top section (See the annotated Fig.8 in Discenzo) . 

    PNG
    media_image3.png
    511
    506
    media_image3.png
    Greyscale

Cho and Discenzo are considered analogous art to the claimed invention because they are in the same field of apparatus comprising a sensor disposed in a housing that comprises an immersion region provided for immersion into the measuring fluid to measure a variable of the fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the containment device of Cho with the containment device (casing 802) of Discenzo, because it would allow the apertures to be opened and closed for confining the sample of fluid within the casing, which enables accurate measurement of parameters that conventional systems are unable to effectively measure due to a non-static nature of fluid ([para. 0012 ] in Discenzo). Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., measuring a variable of a liquid) [MPEP § 2143(B)]. Therefore, modified Cho teaches wherein the apertures are distributed over a height and a circumference of the side wall of the top section, as shown in the above annotated Fig.8 in Discenzo.

Regarding claim 9, Cho teaches the system of claim 1. Cho does not teach wherein the sensor is an electrochemical sensor, a potentiometric sensor, or an amperometric sensor; a sensor or a potentiometric sensor measuring an activity or a concentration of an analyte contained in the liquid; a sensor or a potentiometric sensor measuring a pH-value of the liquid; a sensor or an amperometric sensor measuring a concentration of dissolved oxygen; or a sensor measuring an oxidation reduction potential of the liquid.
Discenzo teaches a system that facilitates measurement, analysis, and automatic maintenance of fluid comprises a fluid, and a casing that includes a plurality of apertures is immersed in the fluid. The apertures are opened to permit the fluid to enter the casing and closed to confine a sample of the fluid within the casing. A sensing element within the casing measures at least one parameter of the sample of fluid confined within the casing (abstract). A three electrode system comprising a working electrode, a counter electrode, and a reference electrode can be provided within a casing to measure oxidation levels as well as reduce oxidation levels in a fluid [para. 0014]. Fluid 106 within the reservoir 108 will contact a sensor 112 that comprises one or more sensing elements 114. The sensing elements 114 can measure a plurality of parameters relating to the fluid 106, including but not limited to temperature, pH, TAN, SAN, oxidation/reduction potential (ORP), H2O, oxidation levels, conductivity, ferrous contamination, additive state, chemical contaminants, etc. [para. 0041].
Cho and Discenzo are considered analogous art to the claimed invention because they are in the same field of apparatus comprising a sensor disposed in a housing that comprises an immersion region provided for immersion into the measuring fluid to measure a variable of the fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical sensor of Cho with a pH sensor or an ORP senor (note both pH sensor and ORP sensor are electrochemical sensors), as taught by Discenzo, for measuring a pH-value or an oxidation reduction potential of the fluid. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Note: for the purpose of examination, Examiner interprets the limitations of this instant claim as wherein the sensor is an electrochemical sensor, a potentiometric sensor, or an amperometric sensor, and/or wherein the sensor is configured to measure a pH-value or oxidation reduction potential of the liquid. 
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1 above, and further in view of  Fanselow et al. (US 20190011393A1).

Regarding claim 5, Cho teaches the system of claim 1, and does not teach wherein the containment device is a metal container, a stainless steel container or a plastic container.
Fanselow teaches a sensor for determining measured values of a measured variable representing an analyte content in a measuring fluid, comprising a measuring probe with a probe housing that comprises an immersion region provided for immersion into the measuring fluid (abstract). Fig.1 shows the sensor 1 comprising a measuring probe 2 and an electronic sensor system 3 [para. 0036]. The measuring probe 2 comprises a probe housing 4 consisting of stainless steel but may also be formed from an electrically non-conductive material, e.g., a polymer material such as PEEK, PTFE, PVC, or PVDF [para. 0037].  
Cho and Fanselow are considered analogous art to the claimed invention because they are in the same field of apparatus comprising a sensor disposed in a housing that comprises an immersion region provided for immersion into the measuring fluid to measure a variable of the fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containment device in Cho by providing the containment device made of stainless steel, as taught by Fanselow. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1 above, and further in view of Mottes ( WO 2012172538A1).

Regarding claim 6, Cho teaches the system of claim 1. Cho teaches wherein the sensor is immersed in the liquid during a measurement operation of the system (the optical sensor 226 is immersed in a sample liquid (abstract). 
Cho does not explicitly teach wherein a height of the retainment basin exceeds a height of a front end of the sensor by at least a minimum distance of 2 cm such that the front end of the sensor is immersed in the liquid during a measurement operation of the system. As long as the sensor tip is immersed in the solution, the amount of sample where the sensor is immersed would not further limit the device. 
Mottes teaches a probe for monitoring electrical conductivity of soil solutions (abstract).  Fig.1 shows a probe 10 comprised of a divided hollow tube consisting of a lower tube section 12 and an upper tube section 14. The two sections 12 and 14 are connected in series through a T fitting 16 by gluing them into the T fitting 16 hermetically. The lower tube 12 section is capped at the bottom with a porous ceramic tip 18 for inserting into soil. The upper tube section 14 is sealed at the top with a stopper 19 which has an opening through which a sensor probe 24 having a sensor electrode 26 at its tip is inserted down towards the bottom of tube section 12. Tube section 28 is sealed with a stopper 30. A vacuum tube 32 is inserted through stopper 30 and is connected hermetically to a semi-rigid inner vacuum tube 34 that continues into the lower tube section 12. A plunger 42 in the syringe 38 can pull a vacuum in the probe 10 to such in ground solution into the lower tube section 12. The sensor probe 24 has a tip of the sensor electrode 26 located in tube section 12 extends its entire length (generally 12 cm) down the tube section 12, but may be shorter as long as it can be immersed in the soil solution (the 3rd paragraph on page 8-the 4th paragraph on page 9). In other embodiments of the probes 20 and 50 as shown in Figs. 2-3, the sensor probe 24 having the tip of the sensor electrode 26 does not go to the bottom of the tube section 12, but still can measure the electric conductivity of the soil solution since the vacuum pulled via the inner vacuum tube 34 will bring the solution up in the tube section 12 and cover the sensor electrode 26, enabling correct measurement (the 2nd paragraph on page 11).  Thus, Mottes teaches wherein for the probe 10 when the tube section 12 is filled with solution, the sensor tip is completely immersed in the solution with a height of about 12 cm.   
Cho and Mottes are considered analogous art to the claimed invention because they are in the same field of apparatus comprising a sensor disposed in a housing that comprises an immersion region provided for immersion into the measuring fluid to measure a variable of the fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Cho by providing a containment device wherein the retainment basin exceeds a height of a front end of the sensor by distance of about 12 cm such that the front end of the sensor is immersed in the liquid during a measurement operation of the system, as taught by Mottes. The disclosed height falls within the claimed range. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Seo et al. (KR20090100053A) teaches an online suspended material measurement apparatus comprising a cell block portion 40 connected to a sensor support 32 mounted to  fasteners 200. Lambe (US20190154196A1) teaches a support structure comprises an elongate beam adjustable along its length to span a width of a manhole and support a sensor unit within the manhole. Forster-Knight et al. (US20170227391A1) teaches a monitoring system disposed in an access chamber 105 and the system includes  a telemetry unit for monitoring fluid conditions of fluid in the manhole or a conduit using at least one threshold level indicator and at least one sensor. Dooley et al. (US 20150241402A1) teaches a wastewater monitoring system comprising a selectively sealable chamber; a first and second oxygen sensor wherein the chamber has a plurality of apertures on lateral side wall of the chamber. Lin (US 20050194296A1) teaches a buoyant water conditioner having a pH measurement system with a pH sensor, a pH measurement circuit, a display for displaying measured pH values, and a processor, wherein a housing 11 made of plastic material has  a plurality of adjustable openings 15 distributed about the circumference of lower wall portion 13 to allow water to enter the hollow interior volume and leach chlorine from the tablets. The aperture structure is similar to that shown in Fig.4 in this application. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795